                    IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MISSOURI
                             SOUTHERN DIVISION

DIANE ZAPATA                            )
                                        )
                    Plaintiff,          )
                                        )
vs.                                     )      Case No. 6:17-CV-03280-BP
                                        )
BRAD COLE, CHRISTIAN COUNTY,            )
MISSOURI, et al,                        )
                                        )
                    Defendants.         )

                             NOTICE OF DEPOSITION

TO:   Tim Mudd
      The Mudd Law Firm
      1600 Baltimore Ave., Suite 200B
      Kansas City, MO 64108

        YOU ARE HEREBY NOTIFIED that a deposition will be taken for use in the above-
entitled cause as hereinafter set forth:

      PLACE:        Appleby Healy, Attorneys at Law
                    119 N. 2nd St.
                    Ozark, MO 65721

      DATE:         Tuesday, March 5, 2019

      TIME:         9:30 a.m.

      PARTY TO BE DEPOSED:              Corporal DJ Outhouse

      COURT REPORTER:                   For the Record (417) 881-1186


                                        WHITEAKER & WILSON, P.C.

                                        By /s/ Gary L. Collins
                                                GARY L. COLLINS
                                                Missouri Bar No. 53392
                                                ATTORNEY FOR PLAINTIFF




         Case 6:17-cv-03280-BP Document 27 Filed 02/27/19 Page 1 of 2
                                                     3315 E. Ridgeview, Suite 3000
                                                     Post Office Box 3758
                                                     Springfield, MO 65808-3758
                                                     Telephone No. (417) 882-7400
                                                     Facsimile No. (417) 882-6101
                                                     Email: glc@wandwlaw.com


                                CERTIFICATE OF SERVICE

        I, the undersigned, do hereby certify that a copy of the above and foregoing document
therein was served upon all attorneys of record by: ( X ) filing electronically (ECF), ( ) faxing,
( ) hand delivering, ( ) overnight mailing, ( ) emailing and/or ( ) mailing a copy to their
respective offices, via First Class, U.S. Mail, postage pre-paid on this 25th day of February, 2019
as prescribed by law to the following persons:

Tim Mudd
1600 Baltimore Ave.
Suite 200B
Kansas City, MO 64108

                                             /s/ Gary Collins
                                             Gary Collins




          Case 6:17-cv-03280-BP Document 27 Filed 02/27/19 Page 2 of 2
